Case: 2:18-cv-00674-ALM-KAJ Doc #: 34 Filed: 09/30/19 Page: 1 of 1 PAGEID #: 169



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


RICHARD BARROW,

                     Plaintiff,

       v.                                        Civil Action 2:18-cv-674
                                                 Judge Algenon L. Marbley
                                                 Magistrate Judge Kimberly A. Jolson


TOBY HOLTON, et al.,

                     Defendants.


                                          ORDER

       On or before October 2, 2019, the parties are ORDERED to submit an informal status

report regarding their recent.     The status report should be submitted to the Court at

jolson_chambers@ohsd.uscourts.gov.

       IT IS SO ORDERED.



Date: September 30, 2019                         /s/ Kimberly A. Jolson
                                                 KIMBERLY A. JOLSON
                                                 UNITED STATES MAGISTRATE JUDGE
